Mr. Justice Cartwright delivered the opinion of the court: The appellant, C. W. Carr, filed his bill in this case in the circuit court of Menard county against appellee, the city of Athens, praying for an injunction restraining the city from issuing its bonds in the principal sum of $25,000 in pursuance of an ordinance and an affirmative vote at an election for the purpose of constructing a transmission line to connect with the municipal power plant of the city of Springfield, to obtain a supply of electric light, heat and power for the use of the city and its inhabitants and constructing an electric distribution system in the city. The defendant demurred to the bill and the demurrer was sustained and the bill dismissed for want of equity. The bill was based partly upon constitutional grounds and an appeal was allowed to this court. The bill alleged that the aldermen of the city, for the purpose of securing a favorable vote at the election at which the proposition to issue the bonds was submitted to the voters, grossly misrepresented the proposition contained in the ordinance and falsely and fraudulently represented that the city was without adequate provision for furnishing electric current, and that the distribution system and transmission line could be constructed and necessary equipment installed for $25,000, when, in fact, it would require a much larger sum. It is admitted by counsel for the appellant that these averments of fraud, misrepresentation, mistake of fact or impracticability of the project could not be inquired into by the court and furnish no sufficient basis for the relief prayed for. It was also alleged as a basis for an injunction that the Municipal Ownership act (Laws of 1913, p. 455,) and the ordinance providing for the construction of the transmission line were void because both were in violation of section 13 of the bill of rights. That section of the bill of rights prohibits the taking or damaging of private property for public use without just compensation, and the bill did not allege that any of complainant’s property would be so taken. Manifestly it would not,' and, even if it would, the constitutional provision would only require that just compensation should be ascertained by a jury. The taking of private property for public use is a lawful taking and subject only to the provision that just compensation shall be ascertained. Section 13 has not even a remote connection with the contract between the city of Springfield and the city of Athens or its execution. Counsel for appellant also says that the contract of the city of Springfield to furnish electric current to the city of Athens is an illegal contract and cannot be enforced because the Municipal Ownership act, purporting to grant this power to the city of Springfield, is unconstitutional and void. No provision of the constitution is mentioned in support of the argument, but the question is not involved and cannot be considered in this case because the city of Springfield is not a party and its right to enter into the contract cannot be determined. The city of Springfield established an electric power.plant at the municipal waterworks stationed on the Sangamon river, north of and outside of the corporate limits of the city, and it is from this plant that an electric current is to be furnished to the city of Athens. The Springfield Gas and Electric Company, a private corporation engaged in the production and sale of electricity in the city of Springfield, filed its bill for an injunction against the city, charging that the Municipal Ownership act was void because in violation of constitutional rights. The bill was dismissed for want of equity and the decree was affirmed by this court. (Springfield Gas and Electric Co. v. City of Springfield, 292 Ill. 236.) The act was there held to be free from constitutional objection so far as it was material to the issues in that case, but it was said that the question whether or not the city could sell its product outside of the corporate limits was not involved and was not proper to be considered in that case. By its contract with the city of Athens the city of Springfield has exerted the power claimed to be given by the Municipal Ownership act to sell electricity outside of the corporate limits, and its right to so dispose of electricity and to enter into the contract cannot be considered or decided in a case to which it is not a party and cannot be heard in defense of its right. The only question which can be considered is whether the city of Athens has power to purchase electricity outside of its corporate limits, and it is asserted that the ordinance contravenes section 1 of the fourteenth amendment to the Federal constitution because it attempts to authorize the levy of taxes for other than a corporate purpose. It is plain that the issue of bonds and levy of taxes to pay them are for a strictly corporate purpose. There is no limitation by statute or in reason upon the power of a city to purchase needed supplies outside of its own limits. It is essential to the existence of a local municipality that it shall have a certain and defined territory in which it may exercise its governmental powers, but whenever it is necessary, in the exercise of such powers, to go beyond the corporate limits it may do so with or without express authority, as in the case of obtaining water supply for fire protection and the use of its inhabitants, procuring an outlet for a sewer to promote the public health, or the establishment of a pest-house. That power has been exercised by the city of Springfield in the establishment of municipal waterworks and an electric power plant outside of the corporate limits of the city, and the like power has been exercised by very many municipal corporations and the right sustained. In its business relations a city is not confined, in the purchase of needed supplies, to the limits of the city but it may purchase them wherever they can be obtained to the best advantage. Wherever it is found essential to the exercise of corporate powers, a city may go outside of the corporation to accomplish that result. City of Champaign v. Harmon, 98 Ill. 491; Shreve v. Town of Cicero, 129 id. 226; Cochran v. Village of Park Ridge, 138 id. 295; Maywood Co. v. Village of Maywood, 140 id. 216; 4 McQuillin on Mun. Corp. 3825. The decree is affirmed. n ¿r Decree affirmed.